Dickinson, J.
This action is prosecuted to enforce a resulting trust, under 1878 G. S. ch. 43, §§ 7, 8, as respects certain land in this state, which upon purchase were conveyed to the defendant, her husband, one L. L. Haworth, having paid the whole consideration therefor. The plaintiff is a simple contract creditor of L. L. Haworth, who resided in the state of Illinois when the debt was contracted, and who ever since has resided there. The said debtor, Haworth, has never owned any property within this state. He procured the conveyance of the land in question to be made to the defendant, his wife, with intent to defraud bis creditors, including the plaintiff. It does not appear whether the debtor, Haworth, is solvent or insolvent. By the terms of the statute above cited a trust in the land results in favor of the creditors of the person paying the consideration “to the extent that may be necessary to satisfy their just demands.” In Massey v. Gorton, 12 Minn. 145, (Gil. 83,) it was said that a mere simple contract creditor is not entitled to relief under this statute; that he must obtain judgment at law before seeking relief in equity. *376And in Moffatt v. Tuttle, 35 Minn. 301, (28 N. W. Rep. 509,) it was decided that a creditor is not entitled to such relief until he has exhausted his remedies at law. It was considered, in that case, to be a sufficient reason for refusing the aid of equity to enforce the statutory trust that it was not shown that execution had been returned unsatisfied, or that the judgment debtor was insolvent, or had no property subject to execution. It must be regarded as the general rule, in this state at least, that the creditor must proceed to recover and enforce judgment at law against his debtor before he will be allowed to maintain an action of an equitable nature to enforce the statutory trust. But the rule which forbids resort to equity for relief when there is an adequate legal remedy is not to be applied with such strictness as to practically deny to a party having a right against another, legal or equitable, any reasonably available means of enforcing it. It is true that an equitable suit will not be entertained if there is no necessity for resorting to such a proceeding. But, even though the law does offer a remedy which may be resorted to, still, if it be not adequate to the requirements of the case, equity should'not refuse its aid within the proper scope of its jurisdiction. If the legal remedy be not reasonably available and effectual, there would seem to be no reason forbidding resort to equitable relief. For instance, a fraudulent debtor may abscond to some distant but known place, as to India, leaving no property within our jurisdiction which can be reached by attachment or ordinary legal proceedings, but leaving property which, by the aid of a court of equity, may be reached and appropriated to the satisfaction of his debts. We think that equity would not refuse to exercise its ordinary jurisdiction in favor of a creditor, under such circumstances, for the reason merely that he might secure a legal recovery and satisfaction in India, but at an expense far greater than the amount of his debt. In such a case, and in others which will readily occur to the mind, it is obvious that the ordinary course of legal proceedings affords in reality no adequate or real means of redress.
Upon the point here in question there is a conflict of authority. We think- that the better reason supports the view that the resulting trust created by the statute may be enforced in favor, of, one of *377our citizens, even though he has not recovered a judgment for his debt, the debtor being a nonresident, and beyond the jurisdiction of our courts, and having no property here which can be appropriated by legal proceedings to the satisfaction of the debt. In support of this conclusion the following authorities may be cited: Merchants’ Nat. Bank v. Paine, 13 R. I. 592; Kipper v. Glancey, 2 Blackf. 356; Stanton v. Embry, 46 Conn. 595; Peay v. Morrison’s Ex’rs, 10 Grat. 149; Scott v. McMillen, 1 Litt. (Ky.) 302; Anderson v. Bradford, 5 J. J. Marsh. 69; Kinloch v. Meyer, 1 Speer, Eq. 427; Farrar v. Haselden, 9 Rich. Eq. 331; Pendleton v. Perkins, 49 Mo. 565; and see High, Inj. § 29. In so deciding we decline to follow or to apply in the ease before us the ruling upon the last ground stated in the opinion in Birdsall v. Fischer, 17 Minn. 100, (Gil. 76.) The case before us does not require that we consider or determine whether the non-residence of a debtor and the nonexistence of a legal remedy in the courts of our own state is always to be regarded as a sufficient reason for invoking the aid of equity. It is sufficient to say that such a case is deemed to justify the enforcement, in favor of a resident creditor, of the specific trust resulting under the statute from the fraudulent conduct of the nonresident debtor in procuring property purchased by him, and over which our jurisdiction extends, to be conveyed to a voluntary grantee for the purpose of keeping it beyond the reach of his creditors. The objection that the plaintiff had not reduced his demand to judgment, as he could not have done without going to a foreign state for that purpose, and that the proof of his debt in this action was not conclusive personally upon the debtor, is not a sufficient reason for refusing to enforce the trust which was imposed on the land when the debtor purchased it, and, for the purpose of defrauding his creditors, procured the conveyance to be made to the defendant. This objection might be urged with equal force against the propriety of allowing legal proceedings by attachment against the property of nonresident debtors to satisfy debts for which no personal judgment is recovered.
Judgment affirmed.
(Opinion published 51. N. W. Rep. 131.)